The clerk taxed costs and disbursements in favor of the prevailing party against the objection that he had neglected to tax the same within 20 days after notice of the decision. The taxation is affirmed on the authority of Fitzpatrick v. C. M. St. P. Ry. Co. 121 Minn. 370, 375, 141 N.W. 485, 486 (per curiam). But we call the attention of the bar to the fact that the rules upon the subject of taxation of costs and entry of judgment in this court have now been materially altered so that the decision above referred to may not be taken as a safe guide in the future.